ACCEPTED
                                                                                                       03-14-00668-CV
                                                                                                              4832193
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                   4/9/2015 3:57:50 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                 CASE NO. 03-14-00668-CV
               COURT OF APPEALS, THIRD DISTRICT OF TEXAS
                                                                                       FILED IN
                   ------------------------------------------------------------------AUSTIN,OF
                                                                                3rd  COURT     APPEALS
                                                                                            TEXAS
                          RAFAEL MONTEZ DE OCA, Appellant 4/9/2015 3:57:50 PM
                                                                                   JEFFREY D. KYLE
                                                   V.                                   Clerk

                            EDUARDO GUTIERREZ, Appellee
                   -----------------------------------------------------------------
                     APPELLEE’S UNOPPOSED MOTION FOR
                   SECOND EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF THIS COURT:
       Appellee, Eduardo Gutierrez, makes his second request for an extension of time to

file his Brief in this cause, and would show:

       1.     At present, the deadline for the filing of Appellee’s Brief in this cause is April

13, 2015. Appellee requests an extension of time until May 4, 2015 to file his Brief.

       2.     Appellee requests this extension due to the workload of Appellee’s attorney,

especially, an expedited proceeding in Texas Education Agency Docket No. 037-LM-03-

2015, styled Austin I.S.D. v. Monica Evans, a pending administrative hearing for April 20-

22, 2105, and the related expedited discovery deadlines (April 2-8, 2015) and expedited

dispositive motion schedule (deadlines the week of April 13, 2015), and pre-trial

conference and related deadlines for witness and exhibit list, stipulated facts list, etc. (April

16 or 17, 2015).

       3.     This request for an extension of time should be granted so that justice may

be done, and because no harm or prejudice is or will be suffered by Appellant by granting



                                               Page 1
this request.

       4.       CERTIFICATE OF CONFERENCE:                  On April 9, 2015, Appellee’s

counsel’s office consulted with Appellant’s counsel, Ray Bass, concerning this request,

and Mr. Bass does not oppose the request.

       WHEREFORE, Appellee requests an extension of time until May 4, 2015 to file his

Brief, and for such other relief to which Appellant is entitled.




                                                         pmorin@austin.rr.com
                                                         ATTORNEY FOR APPELLEE


                             CERTIFICATE OF SERVICE
       This is to certify that on April 9, 2015, a true and correct copy of the above and
foregoing was served on counsel for Appellant set forth below as follows:
       Via email: raybassattorney@gmail.com
       Ray Bass
       120 W. 8th St.
       Georgetown, TX 78626




                                           Page 2